Citation Nr: 9904092	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-13 520	)	DATE
	)
	)                

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in March 1997 
by the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs.  By means of a remand 
decision dated June 1998, the Board remanded the case for 
further development of the evidence.  In a decision dated 
July 1998, the RO again denied the veteran's claim.  


FINDINGS OF FACT

1.  The veteran has a right knee disorder that was incurred 
during service.

2.  The veteran has a left knee disorder that was incurred 
during service.


CONCLUSION OF LAW

1.  A right knee disorder was incurred during service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998).  

2.  A left knee disorder was incurred during service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C. § 1110 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992).  

The veteran's service medical records (SMRs) are not of 
record.  A letter associated with his claims file, dated 
September 1997, states that treatment records prior to 1991 
have been retired to the National Personnel Records Center.  
Apparently, the veteran's service medical records were 
destroyed in the July 1973 fire at the National Personnel 
Records Center.  Although the veteran's claim was remanded to 
obtain his medical records from the Little Rock VAMC, and his 
file was obtained, those records only show treatment from 
1991 to 1998.  

The records in that file show that the veteran was diagnosed 
with bilateral degenerative joint disease in his knees, in a 
record dated December 1997, and bilateral end stage 
degenerative joint disease in his knees, in a record dated 
November 1996.  

The report from his January 1997 VA rating examination shows 
that the veteran reported a history of developing knee 
trouble while stationed at Hawaii, having his knees operated 
on in February of 1955, and being hospitalized for 7.5 
months.  The veteran also reported having knee difficulty 
ever since, with increasing difficulty over the last 10 
years.  

On physical examination, he stood with mild knee valgus, 10 
degrees bilaterally.  He had bilateral hallux valgus, 10 
degrees bilaterally.  Both knees showed a parapatellar median 
scar between 5.5 inches to 6 inches in length, well healed. 
Muscle development appeared to be symmetrical.  It was the 
examiner's opinion that he tended to stand with the right 
knee flexed.  Left knee flexion revealed a range of 0 to 130 
degrees of flexion.  On palpation of the suprapatellar pouch, 
the tissues felt boggy.  However, the examiner noted that he 
did not get the impression that there was an increased joint 
effusion.  On stress testing into varus, there was a slight 
laxity of the lateral collateral ligament system.  Drawer 
sign was negative.  Torsional testing produced no derangement 
on gentle testing.  The degree of flexion on the left side 
revealed that he could bring the heel to within 5 inches of 
the 

buttock when in a supine position.  The right knee showed a 
flexion contracture of 8 degrees, minus 8 degrees extension; 
from this he could flex to an angle of 120 degrees.  His knee 
joint was stable in testing the cruciate and the collateral 
system.  In the supine position, the heel to buttock 
measurement was 6.5 inches.  

The examiner noted that multiple films were obtained, and 
that the pattern was essentially the same in both knees.  The 
right knee revealed exostoses along the lateral tibial margin 
with narrowing of the medial joint compartment and 
irregularity in the area of the anterior and posterior tibial 
spines.  The lateral joint compartment was wider than the 
medial and subchondral sclerosis of the bone was occurring in 
both the femur and the tibia medially, to a lesser degree in 
the tibia laterally.  Lateral projection of the right knee 
showed changes in the femoral condyles and hypertrophic 
spurring that was present along the superior and inferior 
aspect of the patella, as well as anteriorly.  There were 
condylar changes in the femur.  AP projection showed a 
narrowing of both compartments.  There was spurring along the 
lateral joint edge of the tibia.  The tibia spines, because 
of the narrowing of the joint space, could not be clearly 
demarcated.  The impression was severe degenerative 
arthropathy, both knees with restriction to range of motion 
on the left.  The examiner further commented that the 
veteran's "clinical findings certainly support the degree of 
impairment he describes in his history."  

As indicated above, the first element of a well-grounded 
claim is a showing of a present disorder, by medical 
diagnosis.  This element is met, as the evidence shows that 
the veteran currently has a severe degenerative arthropathy 
disability in both knees.  

The second element, evidence of in-service incurrence, may be 
shown by lay or medical diagnosis, as the situation dictates.  
Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (citing Jensen 
v. Brown, 19 F.3d 1413, 1416-1417 (Fed. Cir 1994); Chipego v. 
Brown, 4 Vet.App. 102, 105, (1993); Sheets v. Derwinski, 2 
Vet. App. 512, 515 (1992); Smith (Morgan) v. Derwinski, 2 
Vet. App. 137, 140 (1992)).  The veteran 

has submitted several lay statements indicating that he did 
indeed injure his knees during service.  The first lay 
statement is apparently from the veteran's mother, and 
states, in essence, that she traveled to Anniston, Alabama, 
to visit her son in the hospital, after he injured his knees 
during service and was transferred to that facility.  A 
second lay statement avers that from 1960 to 1977 the author 
was noticed the veteran's difficulty with his knees.  The 
author continues that the veteran stated, at that time, that 
he injured his knees while on duty in Hawaii when a pallet of 
105mm howitzer shells fell onto his knees.  A third 
statement, apparently from a brother of the veteran, states 
"I ...can say that [the veteran] was operated on for knee 
problems while he was in the Army... ."  A fourth statement, 
also from a brother of the veteran states that the veteran 
"went into the Army in 1954, ...[h]ad surgery on both his 
knees in 1955, spending seven and one-half months in the 
Hospital at Fort McClellan, Alabama.  The second, third and 
fourth statements are notarized.  

thstanding the fact that there is no official 
record of such incurrence.  In addition, every reasonable 
doubt shall be resolved in the favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998).  

The Board finds that the lay evidence submitted by the 
veteran is satisfactory.  First, the Board finds the second 
lay statement particularly probative.  That letter shows that 
the veteran reported that he was injured in service during 
the interval between 1960 to 1977, many years before he 
attempted to obtain service connection.  Thus, that statement 
appears particularly credible.  In addition, the statement 
shows that the veteran was injured when a pallet of 105mm 
howitzer shells fell onto his knees.  Second, the other lay 
statements show that he was injured during service, had 
surgery on his knees, and was hospitalized at Fort McClellan, 
near Anniston, Alabama in 1955, for seven and one half 
months.  Taken in conjunction, these statements are 
consistent and, the Board finds, credible, to show that the 
veteran was indeed injured during service, and therefore, 
suffice as satisfactory lay evidence to show in-service 
incurrence of his injury.  

That does not end the inquiry, however.  As indicated above, 
the last element required for a well-grounded claim is a 
showing of a nexus, or link, between the in-service injury 
and current disorder.  In addition, this link must be shown 
by medical evidence.  The examiner of the veteran's January 
1997 VA rating examination made the following comment after 
an objective examination:  "[The veteran's] clinical 
findings certainly support the degree of impairment that he 
describes in his history."  

The Board must determine whether that statement draws a nexus 
between the veteran's in-service injury and his current 
disorder.  First, importantly, the examiner did not speculate 
when ascertaining the relationship between the veteran's 
current disorder and service.  The Board finds it significant 
that the examiner used the term "certainly".  That is, the 
examiner did not speculate that the veteran's current 
condition "could certainly support" his history, or that it 
"may certainly support" such a history, but that the 
clinical findings [did] certainly support the in-service 
impairment. 

Additionally, the Board notes that every reasonable doubt 
shall be resolved in the favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1998).  The Board is aware that 
his service medical records were destroyed by fire and are 
not available, however, the Board must also point out that 
there is no evidence to show that the veteran injured his 
knees or had surgery after  service.  As there is not a 
preponderance of evidence against the veteran's claim, the 
Board finds that the evidence is at least in equipoise, and 
that the veteran is given the benefit of the doubt.  Thus, 
the Board finds, in this case, that the examiner's comments 
support such a link between his service injury and current 
disorder.



ORDER

Entitlement to service connection for a right knee disability 
is granted.
Entitlement to service connection for a left knee disability 
is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

